On Motion of Mr. Leigh for Confirming the Decree of this Court in this Cause made the 26th January last, The said Decree drawn up in form was now read and was Signed by,his Excellency the Governor and by the Majority of the Members of his Majesty’s Honorable Council residing in this Province with the great Seal affixed to it, and upon hearing what was further Alledged by the said Sollicitor in this Cause It is Ordered that the said Decree be Confirmed and made absolute with the Addition of these Words following vizt (together with all the Interest paid or due to said Elias Foissine for said Sum of £1500 Since the Date of the said Mortgage to this time).
On Motion of the Attorney General the Order of the 26th January last made upon the Petition of Daniel Wheeler Thomas Tew and Mathurin Guerin was now read, and the same was approved of by this Court.
By John Bassnett Esq. Master in Chancery